DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-39, filed October 31st 2022 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group (I) claims 1-20 in the reply filed on 10/31/2022 is acknowledged. Claims 21-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022. Claims 1-20 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of Applicant’s claim to priority to U.S. Provisional Application 62959639 filed 01/10/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2021, 05/20/2021 and 10/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,286,344. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. The multi-block copolymer of Formula (I) is the multi-block copolymer embraced within claims 1 and 5 of U.S. Patent 11,286,344. Claims 7-12 of U.S. Patent 11,286,344 embrace formulating said multi-block copolymer with SN-38 and the cryoprotectant trehalose, in overlapping amounts found within instant claims 1-10. Claims 13-15 of U.S. Patent 11,286,344 embrace formulating said composition as a lyophilized powder, or alternatively, as a solution further comprising isotonic sodium chloride or Ringer’s solution, which is the subject matter of claims 13-15 and 18-20. 
  
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 836,869 in view of Sill (US2018/0228796 published 08/16/2018). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. Claim 1 of U.S. Patent 10,836,869 embraces multi-block copolymers of Formula (I) wherein X is 125-350, y is 5-35 and z is 5-35, which overlap with the multiblock copolymer of instant claim 1 that comprises an x of 235, a Y of 10 and a Z of 30.
 However, claim 1 of U.S. Patent 10,836,869 does not specifically teach formulating said multiblock copolymer with the antineoplastic agent SN-38 or with a cryoprotectant. 
 Sill teaches multiblock composition pharmaceutical formulations further comprising the antineoplastic agent SN-38. Sill teaches that said multiblock copolymer is between 20-60% wt. of the pharmaceutical composition and SN-38 is present in 0.5-2.5% wt. of the composition, which overlap with the amounts embraced within instant claim 1-9. Sill further claims employing a cryoprotectant in the pharmaceutical composition, such as trehalose, which overlaps with the subject matter embraced in claims 9-10.
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the multiblock copolymer in the multiblock copolymer formulation comprising SN-38 and the cryoprotectant trehalose as taught by Sill, for an alternative multiblock copolymer, such as a compound of Formula (I) that comprises an x of 235, a Y of 10 and a Z of 30 as taught by claim 1 of U.S. Patent 10,836,869, in order to arrive at the presently claimed.
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the present case, each of the multiblock copolymers were taught in the prior art to be suitable multi-block copolymers for formulating with antineoplastic agents. Accordingly, one of ordinary skill in the art would have readily predicted that the pharmaceutical composition comprising a multiblock copolymer, SN-38 and trehalose, wherein the multi-block copolymer comprises an x of 235, a Y of 10 and a Z of 30 as taught by claim 1 of U.S. Patent 10,836,869, would have been an efficacious pharmaceutical composition for treating neoplastic disorders in subjects in need. 
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628